IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                     NOS. WR-81,308-04; WR-81,308-05; WR-81,308-06


                         EX PARTE RODNEY S. LOPEZ, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS. 13-08-07797-CRR; 13-08-07798-CRR; 13-08-07799-CRR
              IN THE 143RD DISTRICT COURT FROM REEVES COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of manufacture or delivery of a controlled substance and sentenced to fifteen years’ imprisonment

in each count. The Eighth Court of Appeals dismissed the appeals in all of these cause numbers.

Lopez v. State, Nos. 08-14-00068-CR; 08-14-00069-CR; 08-14-00070-CR (Tex. App.–El Paso Aug.

6, 2014).

       Applicant contends that his counsel rendered ineffective assistance because he failed to
                                                                                                       2

timely file a notice of appeal. The trial court has determined that counsel failed to timely file notices

of appeal. We find that Applicant is entitled to the opportunity to file out-of-time appeals of the

judgments of conviction in Cause Nos. 13-08-07797-CRR; 13-08-07798-CRR; 13-08-07799-CRR

from the 13-08-07797-CRR District Court of Reeves County. Applicant is ordered returned to that

time at which he may give written notices of appeal so that he may then, with the aid of counsel,

obtain meaningful appeals. Within ten days of the issuance of this opinion, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct appeal.

All time limits shall be calculated as if the sentences had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 19, 2014
Do not publish